               Case 20-10343-LSS     Doc 5784     Filed 07/27/21    Page 1 of 1




                IN THE UNITED STATES BANKRUPTCY COURT
                          DISTRICT OF DELAWARE
____________________________________
                                    :
In re:                               : Chapter 11
                                    :
BOY SCOUTS OF AMERICA AND           : Case No. 20-10343 (LSS)
DELAWARE BSA, LLC,                   :
                                    :
             Debtors.                : Related Doc. No. 5582
                                    :
____________________________________:

      WITHDRAWAL OF MOTION OF JOHN C. BOBECK, BRIAN D. DRISCOLL
      AND ROBERT A. REIN TO MODIFY THE AUTOMATIC STAY PURSUANT
               TO SECTION 362 OF THE BANKRUPTCY CODE


        John C. Bobeck, Brian D. Driscoll and Robert A. Rein (the “Movants”), by and through

their undersigned counsel, hereby withdraw the Motion to Modify the Automatic Stay Pursuant

to Section 362 of the Bankruptcy Code which was filed on July 14, 2021 at Docket No. 5582.


Dated: July 27, 2021                              Respectfully submitted,

                                                  KLEHR HARRISON HARVEY
                                                  BRANZBURG LLP

                                                  /s/ Sally E. Veghte____________________
                                                  Sally E. Veghte (DE Bar No. 4762)
                                                  919 N. Market Street, Suite 1000
                                                  Wilmington, Delaware 19801
                                                  Telephone: (302) 552-5503
                                                  Email: Sveghte@klehr.com

                                                  -And-

                                                  CHIACCHIA & FLEMING, LLP
                                                  Daniel J. Chiacchia, Esq.
                                                  5113 South Park Avenue
                                                  Hamburg, New York 14075
                                                  Telephone: (716) 648-3030
                                                  Email: dan@cf-legal.com

                                                  Counsel to the Movants


PHIL1 9598754v.1
